917 So.2d 1037 (2006)
Randall T. PRATER, Appellant,
v.
James V. CROSBY, Appellee.
No. 1D05-0504.
District Court of Appeal of Florida, First District.
January 10, 2006.
Ronald T. Prater, pro se, appellant.
Charlie Crist, Attorney General, and Sean F. Callaghan, Assistant Attorney General, Tallahassee, for appellee.
PER CURIAM.
Appellee's motion to relinquish jurisdiction is treated as a concession of error. The order denying appellant's "Complaint for Declaratory Relief" is reversed, and this cause is remanded for further proceedings in which petitioner is provided an opportunity to reply to the response filed below. The circuit court erred in denying the complaint prior to expiration of the time afforded appellant to reply to the response. See Salow v. State, 766 So.2d 1222 (Fla. 5th DCA 2000)(stating that the trial court should read and consider a court-authorized reply before denying a petition).
ERVIN, BENTON and LEWIS, JJ., concur.